IN THE SUPREME COURT OF THE STATE OF NEVADA


                      RONALD DENNIS FERLINGERE,                             No. 70046
                                       Appellant,
                                  vs.
                      MA IMEE BURKHOLDER,                                         FILED
                                       Respondent.
                                                                                   APR 0 1 2016


                                               ORDER DISMISSING APPEAL
                                  This is a pro se appeal from an order denying an "Object to
                      Order of Dismissal." Second Judicial District Court, Washoe County;
                      Lidia Stiglich, Judge.
                                   Our review of the documents submitted to this court pursuant
                      to NRAP 3(g) reveals a jurisdictional defect. Specifically, it appears that
                      the judgment or order designated in the notice of appeal is not
                      substantively appealable. See NRAP 3A(b). This court has jurisdiction to
                      consider an appeal only when the appeal is authorized by statute or court
                      rule.   Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152
                      (1984). No statute or court rule provides for an appeal from an "object to
                      order of dismissal." Accordingly, we conclude that we lack jurisdiction,
                      and we
                                   ORDER this appeal DISMISSED.




                                                 Douglas
                                                           111 r
                                                               ,   144.19




                              Cast&
                      Cherry                                       Gibbo
SUPREME COURT
        OF
     NEVADA


(0) 1947A    alet),
                   cc:   Hon. Lidia Stiglich, District Judge
                         Ronald Dennis Ferlingere
                         Ma Imee Burkholder
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    er9                                         2